Appeal from a judgment of the Supreme Court, Monroe County (Dennis M. Kehoe, J), rendered May 9, 2002. The judgment convicted defendant, upon a jury verdict, of burglary in the first degree (three counts), grand larceny in the third degree, assault in the second degree (two counts), criminal possession of a weapon in the second degree and criminal possession of a weapon in the third degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him following a jury trial of three counts of burglary in the first degree (Penal Law § 140.30 [2], [3], [4]), one count of grand larceny in the third degree (§ 155.35), two counts of assault in *1105the second degree (§ 120.05 [6]), and one count each of criminal possession of a weapon in the second degree (§ 265.03 [2]) and criminal possession of a weapon in the third degree (§ 265.02 [4]). The verdict is not against the weight of the evidence (see People v Bleakley, 69 NY2d 490, 495 [1987]). At trial the codefendants testified regarding defendant’s involvement in the crimes. Police officers testified that they pursued defendant from the scene, found property belonging to the victims on his person, and found a gun matching the description given by the victims along the path of the pursuit. The contention of defendant that he was denied effective assistance of counsel concerns matters outside the record and thus must be raised by way of a CPL article 440 motion (see People v Jackson, 4 AD3d 773, 774 [2004], lv denied 2 NY3d 801 [2004]). The sentence is not unduly harsh or severe. Defendant’s remaining contention is not preserved for our review (see CPL 470.05 [2]), and we decline to exercise our power to review it as a matter of discretion in the interest of justice (see 470.15 [6] [a]). Present—Pigott, Jr., EJ., Pine, Scudder, Martoche and Lawton, JJ.